DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims
Claims 1-20 are currently pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/22/2022 has been entered.
Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Tam et al US20160220175 (hereinafter “Tam”) discloses a system for providing information to a patient and receiving information from the patient before and/or after a medical or surgical procedure may include a joint motion sensor system, which may include a first sensor device for coupling with the patient above a joint and including a first transmitter for transmitting sensed data from the first sensor device, and a second sensor device for coupling with the patient below the joint and including a second transmitter for transmitting sensed data from the second sensor device. The system may also include a processor to receive sensed data from the first and second sensor devices and process the sensed data to provide joint motion data. Finally, the system may include a third transmitter coupled with the processor for transmitting the joint motion data wirelessly to the patient. (Fig 1-21, Paragraph 0035-0074)
However, Tam fails to disclose determine an orientation of a user based on the received pressure data; select a subset of electrodes from the plurality of electrodes based on the determined orientation; and measure electrical activity at the subset of electrodes. This configuration provides for temporal and spatial electrode orientation and assignment, which allows for higher electrocardiogram tracings.
Ganapathi et al US20120092350 (hereinafter “Ganapathi”) discloses a combined sensor device includes a wrap-around configuration wherein an upper flexible substrate has patterned conductive material on an extended portion to allow routing of signal lines, electrical ground, and power. One or more integrated circuits or passive components, which may include connecting sockets, may be mounted onto the flexible layer to reduce cost and complexity. Such implementations may eliminate a flex cable and may allow a bezel-less configuration. (Fig 1-25B, Paragraph 0086-0238)
However, Ganapathi fails to disclose determine an orientation of a user based on the received pressure data; select a subset of electrodes from the plurality of electrodes based on the determined orientation; and measure electrical activity at the subset of electrodes. This configuration provides for temporal and spatial electrode orientation and assignment, which allows for higher electrocardiogram tracings.
Prior arts such as Tam and Ganapathi fails to disclose, or fairly suggest, determine an orientation of a user based on the received pressure data; select a subset of electrodes from the plurality of electrodes based on the determined orientation; and measure electrical activity at the subset of electrodes. This configuration provides for temporal and spatial electrode orientation and assignment, which allows for higher electrocardiogram tracings.
Hence the best prior art of record fails to teach the invention as set forth in claims 1-20 and the examiner can find no teaching of the specific invention, nor reasons within the cited prior art or on her own to combine the elements of these references other than the applicant’s own reasoning to fully encompass the current pending claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/
Examiner, Art Unit 2855                            

/BRANDI N HOPKINS/Primary Examiner, Art Unit 2855